Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Blue Earth, Inc. 2. Registered Agent [ ] Commercial Registered Agent: for Service of Process [X] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) Name of Title of Office or Other Position with Entity John C. Francis 2756 N. Green Valley Parkway, Suite 225 Las Vegas Nevada 3. Authorized Stock: 0 (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names Mary Losty & Addresses, Name of Board of 2756 N. Green Valley Parkway, Suite 225 Las Vegas NV Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach John D. Freshman Las Vegas
